Gilbert, J.
1. On the trial of the issue as to whether a widow had elected to take a child’s part in the estate of her deceased husband, the court did not err in refusing to admit in evidence the record of the court of ordinary, showing the appointment of a temporary administrator of the estate, the appointment of appraisers, and the return of the appraisers; the attempt to set aside the estate as a year’s support being void because no application for a year’s support had ever been made. See Putnal v. Hickman, 148 Ga. 621 (97 S. E. 668).
2. The undisputed evidence showed that the widow sold the entire interest of her deceased husband in the land within the time allowed her to elect between a child’s part and a dower. There- is no evidence showing or tending to show that she did not intend this conveyance to operate as an election to take a child’s part. The court therefore did not err in directing a verdict in favor of the plaintiff, who was the only child of the deceased, for one half undivided interest in the land and one half interest in the mesne profits. Brown v. Cantrell, 62 Ga. 257.

Judgment affirmed.


All the Justices concur, except Beck, P. J,, absent on account of sickness.

L. L. Moore and Branch & Snow, for plaintiff.
J. S. Ridgdül, W. A. Covington, and Parker & Gibson, for defendant-.